BISTLINE, Justice,
specially concurring.
The “corporation” in essence consists of two widowed ladies, Mrs. Gillingham and Mrs. Smith. Their equal ownership is undisputed, and because it is equal, there is no ready solution for breaking their continued deadlock.
Conceivably, from the widow Smith’s point of view, she has been forced to sell at a time, at a price, and in a manner which is not to her best interest. Probably, considered tax-wise, she is more injured by the cash sale than she would have been by a time sale, and without doubt does not want to sell at all.
On the other hand, the widow Gillingham may have a pressing need for the money, but if not, perhaps simply wants to be free and clear of the joint ownership of the land. In many ways the situation is no different from the run-of-the-mill divorce action where real property is part of the marital *856.estate. The concerns of both parties must be taken into consideration.
If Mrs. Smith was offered the opportunity to become sole owner by becoming the purchaser of the property, either on the same terms, or for cash, then, on that basis only, am I voting to affirm.